DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.

IDS
 	The IDS document(s) filed on November 13, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Response to Arguments 	
 	The previously issued specification and drawing objections are hereby withdrawn in view of the amended claims.

	The previously issued claim objection is hereby withdrawn in view of amended claim 25. 

 	The previously issued 35 U.S.C. § 112(a) rejections are withdrawn in view of the amended claims.  

 	The Applicant’s arguments with respect to claims #17-28, 31, 32, 35, and 36 in the reply filed on October 22, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #17-28, 31, 32, 35, and 36 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a flexible reflective surface attached to the lower surface of the flexible transparent substrate” (claims 1, 31, and 32).
 	As to claims 1, 31, and 32, Gilman (U.S. Patent Publication No. 2014/0137923 A1), hereafter “Gilman”, teaches a transparent substrate 101 having upper and lower surfaces, a sensor 120 arranged to detect electromagnetic radiation and the sensor is mounted on the lower surface of the transparent substrate; a reflective surface 200 attached to the lower surface of the transparent substrate and arranged to reflect electromagnetic radiation passing through the lower surface of the transparent substrate, the reflective surface having a focus F, and the sensor being mounted on the lower surface of the transparent substrate substantially at the focus (sensor 120 is not exactly at the focus but is substantially so- the claim does not See Gilman, ¶ [0022]
	However, Gilman is silent as to the transparent substrate being flexible, the reflective surface being flexible, and the sensor comprising a two-dimensional material.
	On the other hand, Sargent (U.S. Patent Publication No. 2013/0049738 A1), hereafter “Sargent”, teaches a two-dimensional material 110 arranged to provide an electrical output in response to incident electromagnetic radiation.  See Sargent, ¶¶ [0002], [0003], [0021], [0022].
	On the other hand, Reynolds (U.S. Patent Publication No. 2013/0180570 A1), hereafter “Reynolds”, teaches a flexible reflector 232.  See Reynolds, FIG. 5, ¶ [0022].
 	On the other hand, Yang (U.S. Patent Publication No. 2017/0353145 A1), hereafter “Yang”, teaches a flexible transparent substrate.  See Yang, ¶ [0005].  However, Yang teaches laminating a transparent encapsulation layer onto the flexible substrate and it is unclear if this transparent encapsulation layer is also flexible.  The transparent encapsulation layer prevents Reynolds’ flexible reflective surface from attaching to a lower surface of the flexible transparent substrate if Yang, Reynolds, Sargent, and Gilman are combined together.  See also Gilman, FIG. 1.
	No other prior art references were found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829